UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4163



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JOSEPH BERNARD BAYLOR,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, Senior District
Judge. (CR-02-330)


Submitted:   October 20, 2003          Decided:     November 21, 2003


Before LUTTIG, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William F. Nettles, IV, Assistant Federal Public Defender,
Florence, South Carolina, for Appellant.     Rose Mary Parham,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Joseph Bernard Baylor pled guilty to possession of a firearm

by a convicted felon, in violation of 18 U.S.C. §§ 922(g)(1),

924(e) (2000).     The district court sentenced him to 180 months in

prison.     Baylor’s counsel has filed a brief in accordance with

Anders v. California, 386 U.S. 738 (1967), stating that, in his

view, there are no meritorious grounds for appeal.               However, he

raises the issues of whether the magistrate judge complied with

Rule 11 of the Federal Rules of Criminal Procedure in accepting

Baylor’s guilty plea, and whether the district court erred in

sentencing Baylor as an armed career criminal pursuant to 18 U.S.C.

§ 924(e).    Although notified of his right to do so, Baylor has not

filed a pro se supplemental brief. Finding no reversible error, we

affirm.

      After reviewing the transcript of the plea proceeding, we

conclude    that   the   magistrate    judge    fully    complied   with   the

requirements of Rule 11 in accepting Baylor’s guilty plea. Turning

to   the   sentencing    issue,   we   find    that   the   district   court’s

determination that the challenged prior conviction resulted from a

counseled plea was not clearly erroneous.               See United States v.

Daughtrey, 874 F.2d 213, 217 (4th Cir. 1989) (standard of review

for factual determinations under the Sentencing Guidelines is

clearly erroneous).        Accordingly, the district court properly

sentenced Baylor as an armed career criminal.


                                       2
     In accordance with Anders, we have reviewed the entire record

in this case and have found no meritorious issues for appeal.             We

therefore affirm Baylor’s conviction and sentence.               This court

requires that counsel inform his client, in writing, of his right

to petition the Supreme Court of the United States for further

review.   If the client requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may   move   in   this   court   for   leave   to   withdraw   from

representation.    Counsel’s motion must state that a copy thereof

was served on the client.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                   AFFIRMED




                                      3